Citation Nr: 0939379	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  97-34 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 1999, the Veteran appeared at a hearing before a 
hearing officer at the RO in Wichita, Kansas.  A transcript 
of the hearing is of record.  

In September 1998, August 2000, and July 2003, the Board 
remanded this case for evidentiary development.  Additional 
VA treatment records were associated with the claims folder, 
and the case was returned to the Board in December 2004.

Also in December 2004, a motion to advance on the docket was 
filed and granted.

In January 2005, the Board denied entitlement to service 
connection for glaucoma.  The Veteran appealed that denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In June 2007, the Court issued a remand decision, 
vacating the January 2005 Board decision and remanding the 
matter to the Board.

This matter was remanded by the Board in August 2008 for 
additional development.  It does not appear that the 
requested development was undertaken.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  VA will notify the Veteran 
if further action is required on his part.  




REMAND

In its August 2008 remand, the Board noted that the Veteran's 
attorney raised before the Court the contention that certain 
VA and private treatment records prior to 1989 were not 
obtained.  The Board observed that the Court vacated and 
remanded the Board's decision pursuant to Maggitt v. West, 
202 F.3d 1370, 1378 (Fed. Cir. 2000), which allowed the 
Court, in its discretion, to remand a claim based on an 
argument that was not previously addressed by the Board.  

The Board further observed that the Veteran's attorney also 
argued before the Court that VA failed to comply with 
previous Board remand instructions in violation of Stegall v. 
West, 11 Vet. App. 268 (1998), specifically with regard to 
the 2002 VA medical opinion and its failure to "ascertain the 
nature, etiology, and date of onset of the veteran's 
glaucoma."  The Board noted that the Court did not address 
this argument.

The Board indicated that the RO should take appropriate 
action to contact the Veteran and ask him to provide the 
names, addresses and approximate dates of treatment for any 
health care providers, including VA, who might possess 
additional records pertinent to his claim for service 
connection for glaucoma, to include treatment prior to 1989.  
After obtaining any necessary authorization from the Veteran 
for the release of his private medical records, the RO was to 
obtain and associate these records with the file.

The Board further requested that after the above records had 
been added to the file, the Veteran was to be scheduled for a 
VA specialist examination to ascertain the nature, etiology, 
and date of onset of the veteran's glaucoma.  It was 
imperative that the claims file be made available to the 
examiner for review in connection with the examination.  The 
examiner was requested to provide an opinion as to whether it 
was as least as likely as not that the Veteran's glaucoma had 
its onset during service.  The specialist was to provide 
complete rationale for all conclusions reached.  

After undertaking any other development deemed appropriate, 
the RO was to readjudicate the issue on appeal.  If the 
benefit sought was not granted, a supplemental statement of 
the case was to be issued.  Thereafter, the case was to be 
returned to the Board for further appellate review, if in 
order. 

It does not appear that any attempts have been made to comply 
with August 2008 Board remand.  As such, further action by 
the Board would be in violation of the holding in Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should contact the Veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to his claim for 
service connection for glaucoma, to 
include treatment prior to 1989.  After 
obtaining any necessary authorization 
from the Veteran for the release of his 
private medical records, the RO should 
obtain and associate these records with 
the file.  All identified VA treatment 
records should be associated with the 
claims folder.  

2.  After the above has been completed, 
the Veteran should be scheduled for a VA 
examination to ascertain the nature, 
etiology, and date of onset of his 
glaucoma.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination and 
review should be noted in the report.  
The examiner should provide an opinion as 
to whether it is as least as likely as 
not (50 percent probability or greater) 
that the Veteran's glaucoma had its onset 
during service.  Rationale should be 
provided for all opinions.  


3.  Thereafter, the RO should review the 
claims file, paying particular attention 
to whether the physician has answered the 
question presented by the Board.  If any 
development is incomplete, or if the 
examination report does not contain 
sufficient information, the RO should 
take corrective action before 
readjudication.  38 C.F.R. § 4.2 (2008); 
Stegall, supra.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

